Citation Nr: 1824414	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-31 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to service connection for a venereal disease. 

3.  Entitlement to service connection for an ankle disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	James M. McElfresh, II (Agent)




ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1979.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran was scheduled for a Board hearing in October 2015, but he did not attend the hearing.  In an October 2015 statement, the Veteran's representative indicated that the Veteran's absence at the hearing was due to an administrative error by VA in that the notice letter was sent to an incorrect address.  Nonetheless, the representative did not indicate that the Veteran wanted another opportunity to attend a Board hearing.  Instead, the representative stated that the Veteran's case was being forwarded along with additional evidence to the Board for "appropriate disposition and decision."  As a new request for a hearing has not been received either by the Veteran or his representative, the Board finds that it may proceed with adjudication of the appeal.  

The issue of entitlement to service connection for headaches is addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tension headaches were incurred in service.


CONCLUSION OF LAW

The criteria for service connection for tension headaches have been met. 
38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Initially, the Board notes that a November 1976 Report of Medical Examination, conducted at service entrance, showed a normal clinical evaluation of the Veteran's head.  There was no headache disability noted at service entrance.  The presumption of soundness therefore attaches.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's tension headaches were incurred in service.  

Service treatment records show that, in July 1977, the Veteran complained of headaches and blurred vision after reading.  He also reported light sensitivity and recurrent headaches.  The in-service physician noted that the Veteran had "possible tension headaches."  Eye glasses were noted to have been tried, but did not help alleviate the symptoms.  In a July 1977 eye examination, the Veteran reported a history of headaches for 1 month.  His eye examination was within normal limits.  
Post-service medical evidence includes an October 2011 VA examination report.  At that time, the examiner diagnosed the Veteran with tension headaches.  During the evaluation, the Veteran reported that he had headaches throughout his life and stated that he believed his headaches were due to stress.  The examiner indicated that VA treatment records showed ongoing headaches that started after bypass surgery in 2004, and that several imaging studies had also been conducted along with neurological evaluations, which had all been negative.  The examiner then opined that the Veteran's headaches were not related to service.  In support of this opinion, the examiner stated that it appeared by the documentation in VA treatment records that the headaches began after his bypass surgery in 2004, and that the Veteran himself had also related the headaches to his stress/mental health condition.  

The Board finds the October 2011 VA medical opinion to be of limited probative value, as the examiner failed to discuss the Veteran's lay statements as to a lengthy history of headaches, to include prior to 2004 or the in-service treatment records showing complaints of headaches and a possible diagnosis of tension headaches.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's tension headaches were incurred in service.  The Veteran has provided competent and credible evidence of his headache symptoms originating in service.  Further, service treatment records confirm that he was diagnosed with possible tension headaches and was seen various times for headache pain.   

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tension headaches is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for tension headaches is granted. 


REMAND

Left Knee/Ankle

The Veteran maintains that the has left knee and ankle disorders that are related to service. 

Initially, the Board notes that although a November 1976 Report of Medical History (completed by the Veteran at service entrance) indicated that he had previously dislocated his left knee prior to service, a November 1976 Report of Medical Examination, conducted at service entrance, showed a normal clinical evaluation of the Veteran's lower extremities.  There was no left knee disability noted at service entrance.  As such, the presumption of soundness attaches.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

In December 1977, the Veteran was seen for trauma to the left ankle and right foot.  Service treatment records also show that the Veteran was seen for complaints of left knee pain, left knee sprain of the medial and lateral collateral ligaments and a left knee muscle strain.  

The evidence also includes an October 2011 VA examination report.  The examiner noted that the Veteran did not have a current knee or ankle disability; however, x-rays were not conducted, and the Board is therefore unable to appropriately assess whether a current disability exists.  Moreover, following the October 2011 examination, the Veteran submitted a statement dated in April 2012 from Dr. Anderson, who indicated that the Veteran had difficulty climbing stairs due to "knee trauma" that developed into "arthritis."  Accordingly, the Board finds that a new VA examination and medical opinions are required on remand. 

Psychiatric Disorder

The Veteran maintains that he has a psychiatric disorder that was incurred in service.

In a November 1976 Report of Medical Examination, conducted at service entrance, a clinical psychiatric evaluation of the Veteran was normal.  As such, the presumption of soundness attaches.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).

Service treatment records include an October 1979 Report of Medical Board where the Veteran was recommended for administrative discharge based on a diagnosis of drug-induced psychosis.  However, laboratory studies were noted to be within normal limits, and psychiatric symptomatology was also noted at that time.  Moreover, he is currently diagnosed with schizoaffective disorder.  As the Veteran has not been afforded a VA examination regarding the nature or etiology of his claimed psychiatric disorder, such action should be accomplished on remand.  

Records

Any outstanding VA and private treatment records should also be secured on remand.  As record does not demonstrate the presence of a current venereal disease, action on this claim is deferred pending this development.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment notes not currently of record.

2.  With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records, to include any updated records from Dr. Anderson. 

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left knee and ankle disorders.  The examiner must review all pertinent documents in the record and obtaining a complete medical history from the Veteran.  Following examination of the Veteran and review of the claims file, the examiner should address the following:
(a)  List all current diagnoses pertaining to the Veteran's left knee and ankles (in this regard, X-rays should be conducted).  If left knee arthritis is not diagnosed, please reconcile this finding with Dr. Andersons's April 2012 statement indicating that the Veteran had difficulty climbing stairs due to "knee trauma" that developed into "arthritis."

(b)  Then, for each disability so diagnosed, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability had its onset in service or is in any way related to the Veteran's service, considering the service treatment records showing various treatment for ankle and knee complaints therein.

(c)  All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

4.  Schedule the Veteran for a psychiatric examination. The claims file and a copy of this remand must be made available to the examiner for review.  After examining the Veteran and reviewing the record, the examiner is asked to address the following:

(a) Please identify all current psychiatric diagnoses.  If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.
(b) For each diagnosed psychiatric disability, indicate whether it is at least as likely as not (probability of 50 percent or greater) that the disability had its onset in service or is otherwise related to service.  If the criteria for a diagnosis of a psychotic disorder are met, please state, to the best of your ability, whether the prodromal period for such disorder as likely as not had its onset during the Veteran's period of active service.

(c) If the Veteran is diagnosed with brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, or substance/medication-induced psychotic disorder, please indicate whether it is at least as likely as not (50 percent probability or more) that the psychiatric disability was present within one year after separation of service. 

(d) If the Veteran is diagnosed with brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, or substance/medication-induced psychotic disorder, please indicate the level of severity of the psychiatric disability at the time of its onset.
(e) Did the Veteran exhibit any symptoms in service that were an early manifestation of schizophrenia or any other psychiatric disorder?  Please address the October 1979 Report of Medical Board in answering this question.

(f)  All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

5.  Then, after undertaking any additional development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


